Citation Nr: 0628979	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  04-36 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, claimed as residuals of a left knee fracture.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
atrophy of the right testicle.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right hand disorder, claimed as residuals of a fracture of 
the right hand.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
benign masses, including on the basis of herbicide exposure.

6.  Entitlement to a rating higher than 10 percent for 
duodenal ulcer disease with hiatal hernia.

7.  Entitlement to a rating higher than 10 percent for 
bilateral tinnitus.  

8.  Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from February 1952 to 
October 1960 and from December 1960 to August 1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of a Regional Office (RO) of the 
Department of Veterans Affairs (VA), that denied the benefits 
sought on appeal.  

In his notice of disagreement, received in May 2004, the 
veteran stated that he hurt his back after pushing some heavy 
ammo boxes.  The Board believes that the claimant is seeking 
service connection for a back disorder.  That issue has not 
been developed for appellate review.  Accordingly, it is 
referred to the RO for any action deemed appropriate.  


FINDINGS OF FACT

1.  A left knee disorder was not present in military service 
nor was arthritis of the left knee demonstrated to a 
compensable degree within one year of service separation; 
there is no competent evidence linking current osteoarthritis 
of the left knee to an event or occurrence of service. 

2.  The veteran did not engage in combat with the enemy.

3.  The evidence does not establish that the veteran has PTSD 
attributable to a stressor in military service.  

4.  In an unappealed decision dated in February 1975, the RO 
denied the veteran's claim of entitlement to service 
connection for atrophy of the right testicle.  

5.  Evidence received since that decision is either 
cumulative or redundant and does not raise a reasonable 
possibility of substantiating the claim.

6.  In an unappealed decision dated in February 1975, the RO 
denied the veteran's claim of entitlement to service 
connection for a right hand disorder.  

7.  Evidence received since that decision is either 
cumulative or redundant and does not raise a reasonable 
possibility of substantiating the claim.

8.  In an unappealed decision dated in September 1994, the RO 
denied the veteran's claim of entitlement to service 
connection for benign masses.  

9.  Evidence received since that decision is either 
cumulative or redundant and does not raise a reasonable 
possibility of substantiating the claim.

10.  Duodenal ulcer disease with hiatal hernia is not 
productive of moderate ulcer symptoms, nor is it productive 
of persistently recurrent symptoms of esophageal reflux 
disease.  

11.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  

12.  The veteran has Level I hearing in each ear.  


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
service nor may arthritis of the left knee be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).  

2.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).

3.  The February 1975 decision of the RO denying service 
connection for atrophy of the right testicle is final.  
38 U.S.C.A. § 7105 (West 2002).

4.  The evidence received since that decision is not new and 
material and this claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).

5.  The February 1975 decision of the RO denying service 
connection for a right hand disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002).

6.  The evidence received since that decision is not new and 
material and this claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).

7.  The September 1994 of the RO denying service connection 
for benign masses is final.  38 U.S.C.A. § 7105 (West 2002).

8.  The evidence received since that decision is not new and 
material and this claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).

9.  Criteria for a rating higher than 10 percent for duodenal 
ulcer disease with hiatal hernia are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7305, 
7346 (2005).

10.  There is no legal basis for the assignment of a 
schedular evaluation in excess of 10 percent for bilateral 
tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87  
Diagnostic Code 6260 (2002, 2005); Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).

11.  Criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. §1155 (West 2002); 38 
C.F.R. § 4.85, Diagnostic Code 6100 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of an October 2003 
letter from the RO to the appellant that was issued prior to 
the initial RO decision in February 2004 from which this 
appeal is taken.  The letter informed the appellant of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.  

Note also that the October 2003 VCAA letter from the RO 
advising the claimant of his rights and responsibilities in 
VA's claims process predated the RO's February 2004 decision 
initially adjudicating his claims.  So the VCAA letter 
complied with the sequence of events (i.e., VCAA letter 
before initial adjudication) stipulated in decisions 
promulgated by the United States Court of Appeals for 
Veterans Claims.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in his possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The RO's October 2003 letter informed 
him that additional information or evidence was needed to 
support his claims, and asked him to send the information or 
evidence to the RO.  In addition, the August 2004 
supplemental statement of the case contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

As for assisting him with his claims, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  He has not 
identified records from non-VA medical sources that must be 
obtained.  There is no indication that any pertinent evidence 
was not received, which is obtainable.  Therefore, the duty 
to notify of inability to obtain records does not arise in 
this case.  

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  

Analysis

Service Connection for a Left Knee Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran maintains that he fractured his left knee during 
service and now has trouble walking.  In this regard, he 
claims that he jumped off a helicopter on the icy surface of 
a mountain.

When the veteran was examined in February 1972 for service 
retirement, he reported that he experienced "trick" or 
locked knee.  However, the lower extremities were normal to 
physical examination.  As well, all other medical records 
throughout his military service are negative for complaints 
or findings related to trauma or defects of the left knee.  
Osteoarthritis of the left knee was first confirmed in June 
1999, more than 25 years after the veteran completed military 
service.  

The veteran's unsubstantiated lay assertion is the only 
evidence linking left knee arthritis to military service.  
There is no indication from the record that he has medical 
training or expertise.  As a lay person, he is not competent 
to offer a medical opinion regarding the diagnosis or 
etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  No competent medical evidence has been presented 
attributing left knee arthritis to any event or occurrence of 
service.  

There is no objective evidence demonstrating that arthritis 
of the left knee was present during service or that current 
degenerative changes of the left knee are linked to service.  
Hence, there is no basis for a grant of direct service 
connection for left knee arthritis.  There is also no 
objective evidence demonstrating that left knee arthritis was 
present to a compensable degree within one year of the 
veteran's separation from service.  Hence, there is no basis 
for a grant of presumptive service connection for left knee 
arthritis.  

For the reasons discussed above, the claim for service 
connection for a left knee disorder must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

Service Connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  Although service connection may be established 
based on other in-service stressors, the following provisions 
apply for specified in-service stressors as set forth below:

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, will not be 
sufficient to establish the alleged stressor.  Instead, the 
record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records which are available must 
support and not contradict the veteran's lay testimony 
concerning the noncombat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  In this regard, VA "is not required 
to accept doctors' opinions that are based upon the 
appellant's recitation of medical history."  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).  

The veteran was afforded a VA psychiatric examination in 
January 2004.  The examiner stated that he had reviewed the 
claims file.  A history was obtained and mental status 
examination findings were recorded.  The examiner related 
that the veteran had served in Korea from December 11, 1952 
to January 1, 1954 and from March 27, 1962 to July 2, 1963; 
also, that the veteran had served in Vietnam from August 15, 
1968 to August 15, 1969.  In addition, the examiner stated 
that the veteran's military specialty was light weapons 
infantry and that he had suffered no combat wounds.  He 
remarked that none of the veteran's listed awards was for 
valor or combat.  The examiner stated that the veteran 
provided no description about any stressor mentioned in the 
claims file.  

Regarding whether the veteran was engaged in combat, the 
Board notes that he was a career soldier and had infantry 
service.  He reports that he was stationed in Vietnam, at 
Long Binh and Bien Hoa, where the situation, at times, became 
"hairy," because 122 mm rockets were landing in the area.  
However, on the evidence of record showing no wounds in 
action or citations for valor or for combat service, the 
Board determines that the veteran was not engaged in combat.  

Consequently, since it is not shown that the veteran engaged 
in combat, his lay testimony, by itself, will not be 
sufficient to establish the alleged stressor.  Accordingly, 
the Board must determine whether service records or other 
independent credible evidence corroborate the alleged 
stressors.  VA is not required to accept the veteran's 
uncorroborated account of a stressor.  

In order to fulfill VA's duty to assist the veteran in the 
development of his claim for PTSD, the RO sent him a 
questionnaire in which he was to provide as much detail as 
possible about the experiences in military service he 
regarded as stressors.  The questionnaire was an attachment 
to the RO's October 2003 development letter sent to the 
veteran.  He did not complete and return the questionnaire to 
the RO.  

The United States Court of Appeals for Veterans Claims has 
held that the duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Here, the veteran 
has not provided information that might have proven helpful 
in the adjudication of his claim of service connection for 
PTSD.  

The January 2004 VA psychiatric examiner rendered a diagnosis 
of depressive disorder.  The examiner concluded that the 
veteran did not fulfill the diagnostic criteria for PTSD.  
The Board is aware that a service department clinician, on 
March 1, 1985, rendered a diagnosis of post Vietnam syndrome, 
based on the veteran's account of having had combat in Korea 
and Vietnam.  That clinician, it should be noted, had 
referred the veteran for further evaluation by examiners 
trained in psychology or psychiatry.  Significantly, after 
the veteran was examined on March 6, 1985 by the psychiatry 
service, the impression was that he had no psychiatric 
disorder.  

Factors for assessing the probative value of a medical 
opinion include the physician's access to the claims file and 
the thoroughness and detail of the opinion.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  In this case, the VA 
psychiatric examiner had reviewed the veteran's claims file.  
He provided a definitive opinion with rationale, which was 
supported with a discussion of the veteran's military 
background in relationship to claimed combat exposure and 
alleged stressors.  His opinion is persuasive and supported 
by the medical evidence.  

By contrast, the Board assigns little probative weight to the 
assessment of the service department clinician that the 
veteran has post Vietnam syndrome.  The clinician's 
assessment is not based on a review of all the veteran's 
medical records.  Moreover, that clincian's assessment of 
post Vietnam syndrome was discounted several days later by a 
psychiatric examiner who had performed a much more in-depth 
examination.  Additionally, the Board finds it noteworthy 
that the veteran did not relate to the psychiatric examiner 
any alleged combat situations, reporting instead his 
paranormal experience that involved a vision of an aircraft 
crashing three days before the actual event.  

In sum, the service department clinician's impression that 
the veteran has PTSD is entitled to little, if any probative 
value.  Rather, the probative medical evidence currently does 
not establish that the veteran now has PTSD.  And a diagnosis 
of PTSD is a threshold minimum requirement for granting 
service connection, proof that he has the condition claimed 
(i.e., PTSD).  See, e.g., Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) ("Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See also 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.  See, too, Degmetich 
v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 
1131 as requiring the existence of a present disability for 
VA compensation purposes.  As well, see Wamhoff v. Brown, 
8 Vet. App. 517, 521 (1996).

In determining that service connection for PTSD is not 
warranted, the Board has been mindful of the benefit-of-the-
doubt doctrine.  But since, for the reasons stated, 
the preponderance of the evidence is against the claim, the 
doctrine does not apply.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


Applications to Reopen Claims Based on New and Material 
Evidence

A decision of the RO, or Board, is final and binding on the 
veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is received the claim shall be reopened and the 
former disposition of the claim reviewed.  See also 38 C.F.R. 
§ 3.156(a).

The veteran submitted his application to reopen his claims of 
service connection for atrophy of the right testicle, a right 
hand disorder, and benign masses since August 29, 2001.  
According to the definition since August 29, 2001, new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court 
of Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.  Moreover, the evidence to be considered is that 
added to the record since the last final denial on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

Sufficiency of Evidence to Reopen the Claim of Service 
Connection for
Atrophy of the Right Testicle

The RO denied service connection for atrophy of the right 
testicle in February 1975.  The veteran was informed of that 
decision, but he did not appeal within the one year 
prescribed period.  Accordingly, the February 1975 decision 
is the last final denial of the claim on any basis.  The 
Board's analysis of the evidence starts from that point.  The 
Board, however, will first review the evidence that was 
before the RO when the veteran's claim was last considered.  
The evidence considered in connection with the RO's February 
1975 decision included service medical records and the report 
of a September 1974 VA examination.  

When the veteran was examined in December 1951 for service 
entrance, no right testicle defects were noted.  Atrophy of 
the veteran's right testicle was first noted in service 
department clinical entries of June 1953.  A medical 
consultant's report at the time states that right testicle 
atrophy stemmed from mumps orchitis.  Subsequently, 
statements of medical history obtained during service 
indicate that the veteran had been hospitalized for 7 days 
because of mumps during 1952 at a civilian medical facility; 
there had been no complications.  

At the September 1974 VA examination, the veteran related 
that he had experienced swelling of the right testicle, once, 
many years before, but denied symptoms since then.  No 
defects of the right testicle were noted by the examiner.

Evidence added to the record since February 1975 includes a 
report of a testicular sonogram performed in October 2003.  
It was found that the veteran had a small right testicle.  
This additional medical evidence is not new since it merely 
reconfirms the earlier clinical findings during service 
showing that the veteran had an atrophic right testicle.  

Additional evidence added to the record since February 1975 
also includes the veteran's statement attributing right 
testicle atrophy to strain experienced while moving heavy 
gear while stationed in Korea.  His statement is arguably 
new, in that he now, for the first time, explained the 
perceived circumstances causing his right testicle atrophy 
noted during service.  The appellant is competent to testify 
that he experienced a sensation of staining in the area of 
the testicle because such an occurrence is capable of lay 
observation.  See, Lanyo v. Brown, 6 Vet. App. 465, 469-470 
(1994) (lay evidence is competent to establish features or 
symptoms of injury or illness).  

In this case, however, the veteran has offered the statement 
about testicle strain during service in support of the 
contention that right testicle atrophy stems from the 
reported episode of strain during service.  His contention, 
then, amounts to an opinion about a matter of medical 
causation.  There is no indication from the record that he 
has medical training or expertise.  As a lay person, he is 
not competent to offer a medical opinion regarding the 
diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  So even if new, his statement 
linking right testicle atrophy to reported testicle strain 
during service is not also material since he is not competent 
to link current right testicle atrophy to any event or 
occurrence military service.  Lay assertions of medical 
causation cannot serve as the predicate to reopen claims for 
compensation benefits.  Moray v. Brown, 5 Vet. App. 211 
(1993).  

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim of service connection for atrophy of the 
right testicle, the benefit of the doubt doctrine is 
inapplicable, and his petition must be denied.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

Sufficiency of Evidence to Reopen the Claim of Service 
Connection for a 
Right Hand Disorder

The RO denied service connection for residuals of a fracture 
of the right in February 1975.  The RO informed the veteran 
of that decision, but he did not appeal within the one year 
prescribed period.  Accordingly, the February 1975 decision 
is the last final denial of the claim on any basis.  As 
previously mentioned, the Board's analysis of the evidence 
starts from that point.  The Board, however, will first 
review the evidence that was before the RO when the veteran's 
claim was last considered.  The evidence considered in 
connection with the RO's February 1975 decision included 
service medical records and the report of a September 1974 VA 
examination.  

The veteran was seen on August 1, 1956 at a service 
department clinic for a sprain of the right thumb from 
playing volleyball.  An Ace bandage was provided; he did not 
require follow-up treatment.  The medical evidence is silent 
as to subsequent complaints or findings with respect to the 
right thumb.  In fact, the veteran does not assert having 
sustained injury or defect of the right thumb attributable to 
service experiences.  Rather, he asserts that he sustained 
fractures of the third finger, fourth finger and fifth finger 
of the right hand.

When examined at a service department clinic on July 27, 
1958, the veteran reported that he cut his right fourth 
finger while working on a motor scooter.  It was found that 
he had good movement and no nerve damage.  The cut was 
repaired with closed sutures.  An August 1, 1958 treatment 
notation indicates that the sutures had been removed.  It was 
observed that the veteran had excellent mobility and 
excellent healing of the cut to his right fourth finger.  
There was no further treatment of the right finger during the 
remainder of the veteran's career in service.  No right hand 
or right finger defects were complained of or noted on the 
February 1972 examination for service retirement.  

At a September 1974 VA examination, the veteran reported 
sustaining a right hand fracture during service, but 
indicated that the hand was now asymptomatic.  No defects of 
the right hand or fingers were detected on inspection of the 
musculoskeletal system.  

Evidence added to the record since the RO's February 1975 
decision denying service connection for a right hand disorder 
includes a report of VA examination of scars that was 
performed in January 2004.  The veteran referred to having 
been involved in a car accident in service during 1958.  He 
reportedly injured the right hand, sustaining fractures and 
lacerations of the third, fourth and fifth fingers, though 
only the right fourth finger required suturing.  Current 
examination revealed no evidence of scarring of the right 
hand, including the pulp space of the fourth finger tip.  
There was no evidence of underlying damage to soft tissue of 
the right hand, nor was there evidence of inflammation or 
edema of the right hand or limitation of motion of the hand.  
The assessment was no evidence of residuals of injury to the 
right hand, including any scarring deformity secondary to a 
wound to the fourth finger pulp space.  

The evidence before the RO in February 1975 showed only that 
a laceration confined to the right fourth finger had resolved 
with conservative treatment.  The claimed fractures of 
several fingers of the right hand were not documented in 
service medical records.  The evidence then of record 
demonstrated that an episode of trauma to the right hand, and 
specifically to the right fourth finger, was an acute and 
transitory occurrence, that resolved without producing 
chronic residual disability.  

The medical evidence added to the record since the RO's 
February 1975 decision is not new since it merely continues 
to demonstrate that there are no chronic residuals from right 
hand trauma that occurred several decades ago during the 
veteran's military service.  Establishing service connection 
requires a finding of existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of a disability during service.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  In this case, there is no 
competent evidence that the claimant has current disability 
involving any of the claimed fingers of the right hand, and 
especially, not the right fourth finger.  

Additional evidence added to the record since February 1975 
consisting of the veteran's statement mentioning fractures to 
certain fingers is arguably new, in that he specifically 
identified, fingers of the right hand, other than the right 
fourth finger, that were allegedly fractured during service.  
However, this statement is certainly not material, as the 
objective evidence demonstrates that injury to the right hand 
in service was confined to a laceration of the right fourth 
finger; there were no fractures of any fingers of the right 
hand.  

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim of service connection for atrophy of the 
right testicle, the benefit of the doubt doctrine is 
inapplicable, and his petition must be denied.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

Sufficiency of Evidence to Reopen the Claim of
Service Connection for Benign Masses

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 2002); 38 C.F.R. 
§ 3.307(a) (2005).

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent.  38 C.F.R. § 3.307(a) 
(2005).

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases shall be service-
connected if the requirements of 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is 
no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. 
§ 1113; 38 C.F.R. § 3.307(d) are also satisfied:  chloracne 
or other acneform diseases consistent with chloracne, 
Type 2 diabetes (also known as Type II diabetes mellitus or 
adult-onset diabetes), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (2005).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year, 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2005).

The Secretary of VA has determined there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See 
also, 61 Fed. Reg. 41442-41449 and 57586-57589 (1996).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The RO denied service connection for benign masses by a 
decision issued in September 1994.  Specifically, the RO 
denied service connection for benign masses, claimed as due 
to herbicide exposure.  The RO informed the veteran of that 
decision, but he did not appeal within the one year 
prescribed period.  Accordingly, the September 1994 decision 
is the last final denial of the claim on any basis.  As 
previously mentioned, the Board's analysis of the evidence 
starts from that point.  The Board, however, will first 
review the evidence that was before the RO when the veteran's 
claim was last considered.  The evidence considered in 
connection with the RO's September 1994 decision included 
service medical records, a report of a VA examination in 
September 1974, and medical reports, dated in 1980, of the 
veteran's treatment, following his retirement, at a service 
department medical facility.  

The veteran presented at a service department clinic in July 
1969.  It was found that he had a firm growth on the left 
side of the chin.  It was non-tender and non-moveable.  An x-
ray was negative.  There were no further documented 
references to that growth during the remainder of the 
veteran's career in service.  There were also no references 
to growths or masses, other than the one involving the left 
side of the chin, while the veteran was in military service.  
No masses or growths of any part of the body were identified 
at the February 1972 service retirement examination.  As 
well, there was no reference to masses or growths when the 
veteran was examined by VA in September 1974.

The veteran was evaluated by the service department in 
January 1980 for a left supraclavicular fossa mass (lateral 
neck area), as well as for a left mandibular area mass.  
Specimens were biopsied from each area.  It was determined 
that the left supraclavicular mass consisted of fibroadipose 
tissue; there was no evidence of malignancy.  The assessment 
was that the mass was a lipoma.  It was determined that the 
left mandibular mass consisted of a nodule of mature 
trabecular bone and exhibited no specific pathologic changes.  

The fact that the veteran had service in Vietnam during the 
Vietnam era is sufficient, in and of itself, to presume he 
had herbicide exposure while there.  However, benign masses 
are not among the conditions listed above at 38 C.F.R. 
§ 3.309(e).  So, he is not entitled to a grant of service 
connection for removal of the mass from the left 
supraclavicular area or removal of the mass from the left 
mandibular area, specifically, on a presumptive basis of 
herbicide exposure.  Here, the evidence of record both before 
and since the RO's September 1994 decision merely establishes 
that the veteran underwent excision of benign masses, and the 
benign masses are not conditions subject to presumptive 
service connection based on herbicide exposure.  

There remains the question of whether the veteran has 
presented new and material evidence to support a claim of 
direct service connection for benign masses on the basis that 
the masses were attributable to service, including the 
veteran's exposure to the herbicides.  The medical evidence 
added to the record since the RO's September 1994 decision is 
not new as it provides no further information about the 
benign masses that were excised during January 1980.  
Moreover, the additional medical evidence is also not 
material.  This is because it contains no medical opinion 
linking the veteran's benign masses to any events or 
occurrences of his military service.  

The additional evidence added to the record since February 
1975 in the form of the veteran's statement, attributing 
benign masses to herbicide exposure during service, is not 
new, but merely cumulative of evidence already of record.  
See Reid v. Derwinski, 2 Vet. App. 312 (1992) (evidence is 
not new when veteran merely reiterates arguments previously 
made).  Moreover, his assertion, even if new, amounts to an 
opinion about a matter of medical causation.  And lay 
assertions of medical causation cannot serve as the predicate 
to reopen claims for compensation benefits.  Moray v. Brown, 
5 Vet. App. 211 (1993).  

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen finally 
disallowed claims of service connection for a right hand 
disorder, the benefit of the doubt doctrine is inapplicable, 
and his petition must be denied.  Annoni v. Brown, 
5 Vet. App. 463, 467 (1993).

Increased Ratings

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2004); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2004).

Duodenal Ulcer Disease

A 60 percent rating is warranted for duodenal ulcer, severe; 
pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  A 40 percent rating is 
warranted for duodenal ulcer, moderately severe, less than 
severe but with impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a 
year.  A 20 percent rating is warranted for duodenal ulcer, 
moderate; recurring episodes of severe symptoms two or three 
times a year averaging 10 days in duration; or with 
continuous moderate manifestations.  A 10 percent rating is 
warranted for duodenal ulcer, mild; with recurring symptoms 
once or twice yearly.  38 C.F.R. § 4.114, Diagnostic  Code 
7305.  

A 60 percent rating is warranted for hiatal hernia; symptoms 
of pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  A 30 percent 
rating is warranted for hiatal hernia; persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating is warranted for hiatal hernia; with two or 
more of the symptoms for the 30 percent evaluation of less 
severity.  38 C.F.R. Part 4, Code 7346.

Service connection was granted for duodenal ulcer disease and 
a 10 percent evaluation was assigned, effective August 16, 
1974.  A separate, 0 percent, or noncompensable evaluation 
was assigned for hiatal hernia, also effective August 16, 
1974.  In a subsequent rating action, the RO determined that 
it was clear and unmistakable error to have separately rated 
coexisting service-connected abdominal conditions when they 
should have been rated as a single disability entity to avoid 
pyramiding.  Corrective action was taken, and a 10 percent 
evaluation was assigned, effective August 16, 1974, for a 
single disability entity classified as duodenal ulcer disease 
with hiatal hernia.  

During military service, the veteran voiced recurrent 
complaints of abdominal pain that were attributed to duodenal 
ulcer disease.  Clinical notations in post-service years, 
dated in September 1994 and February 1995, indicate that the 
veteran had symptoms of chronic reflux esophagitis.  The 
assessment was that he had coexisting peptic ulcer disease 
and gastroesophageal reflux disease (GERD).  

On VA gastrointestinal examination in November 2003, the 
veteran reported episodes of bleeding ulcer in the past, the 
most recent in the 1980's.  He currently complained of 
occasional, mild lower abdominal discomfort, not associated 
with other symptoms.  In particular, he denied circulatory 
disturbance after meals, diarrhea, nausea or vomiting.  It 
was found that the veteran weighed 177 pounds and his height 
was 66 inches.  He denied significant weight change.  He was 
found to be well-nourished.  There was tenderness to 
palpation in the epigastric area.  No signs of anemia were 
detected.  An upper gastrointestinal x-ray series showed 
minimal gastroesophageal reflux with associated esophagitis.  
Also seen was duodenitis with associated deformed bulb 
secondary to prior ulcerations; however, no frank acute 
ulceration were noted currently.  

Ratings, as in this case, under Diagnostic Code 7305 and 
Diagnostic Code 7346, will not be combined with each other.  
Rather, a single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.  There is no indication from 
the medical evidence as to whether, currently, peptic ulcer 
disease or hiatal hernia constitutes the predominant 
gastrointestinal disability picture.  That said, the Board 
shall determine whether criteria for  rating higher than 10 
percent for the veteran's gastrointestinal disorder are 
satisfied under either Diagnostic Code 7305 or Diagnostic 
Code 7346.  

In order to be entitled to an evaluation higher than 10 
percent for the veteran's service-connected gastrointestinal 
disorder on the basis of duodenal ulcer disease, there must 
be objective evidence of moderate impairment, involving 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration; or with continuous 
moderate manifestations.  This has not been demonstrated.  
Moreover, if duodenal ulcer disease is hypothetically 
regarded as the predominant condition, the severity of the 
overall gastrointestinal disability also does not warrant 
elevation to the next higher rating for duodenal ulcer 
disease.

Alternatively, in order to entitled to an evaluation higher 
than 10 percent for the veteran's service-connected 
gastrointestinal disorder on the basis of hiatal hernia, 
there must be a complex of symptoms consistent with 
persistently recurrent epigastric distress.  This has also 
not been demonstrated.  Moreover, if hiatal hernia is 
hypothetically regarded as the predominant condition, the 
severity of the overall gastrointestinal disability also does 
not warrant elevation to the next higher rating for hiatal 
hernia.

In determining that a rating higher than 10 percent for 
duodenal ulcer disease is not warranted, the Board has been 
mindful of the benefit-of-the-doubt doctrine.  But since, for 
the reasons stated, the preponderance of the evidence is 
against the claim, the doctrine does not apply.  See Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).

Bilateral Tinnitus

Service connection was initially granted for a single 
disability entity identified as tinnitus of the right ear and 
bilateral hearing loss.  A 0 percent, or noncompensable 
evaluation was assigned, effective August 16, 1974.  A 
subsequent rating decision assigned a separate 10 percent 
evaluation for tinnitus, effective January 15, 1991.  

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
6260 there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the CAVC erred 
in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Bilateral Hearing Loss

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of defective hearing range from noncompensable 
(i.e., 0 percent) to 100 percent based on organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometry 
tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  
The rating schedule establishes eleven auditory acuity levels 
designated from Level I for essentially normal hearing to 
Level XI for profound deafness.  38 C.F.R. § 4.85(a) and (d), 
Diagnostic Code 6100.  

Additionally, there are provisions for evaluating certain 
patterns of hearing impairment that cannot always be 
accurately assessed under section 4.85 because the speech 
discrimination test may not reflect the severity of 
communicative functioning that some veterans experience.  See 
64 Fed. Reg. at 25203.  Under 38 C.F.R. § 4.86(a), if pure 
tone thresholds in the 1000, 2000, 3000, and 4000 Hertz 
frequencies are 55 dB or more, an evaluation could be based 
upon either Table VI or Table VIa, whichever results in a 
higher evaluation.  In addition, under section 4.86(b), 
when a pure tone threshold is 30 dB or less at 1000 Hertz, 
and is 70 dB or more at 2000 Hertz, an evaluation could also 
be based either upon Table VI or Table VIa, whichever results 
in a higher evaluation.  In the case at hand, however, the 
hearing loss disability in question does not fall within the 
purview of sections 4.86(a) or 4.86(b).  

The veteran was afforded an audiologic examination by VA in 
November 2003.  Pure tone thresholds in the right ear at the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz (Hz), were 
20, 30, 50 and 60 decibels (dB), respectively, for an average 
of 40 dB.  Pure tone thresholds in the left ear, at the same 
frequencies, were 15, 20, 30 and 45 dB, respectively, for an 
average of 28 dB.  Speech recognition ability was 100 percent 
in each ear.  

The results of the VA audiologic evaluation cited above 
correspond to Level I hearing acuity in the right ear and 
Level I hearing acuity in the left ear.  Based on these 
numeric designations, the veteran's service-connected 
bilateral hearing loss does not support assignment of a 
compensable evaluation.  














	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a left knee disorder, claimed as 
residuals of a left knee fracture is denied.

Service connection for PTSD is denied.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for atrophy of the 
right testicle, and the appeal is denied.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a right hand 
disorder, claimed as residuals of a fracture of the right 
hand, and the appeal is denied.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for benign masses, 
including on the basis of herbicide exposure, and the appeal 
is denied.

A rating higher than 10 percent for duodenal ulcer disease 
with hiatal hernia is denied.

A rating higher than 10 percent for bilateral tinnitus is 
denied.  

A compensable rating for bilateral hearing loss is denied.  



______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


